      Case 4:18-cv-00430 Document 205-8 Filed on 09/17/20 in TXSD Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KLAIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                 Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                Defendants.




              DECLARATION OF JOHN D. RADICE IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

I, John D. Radice, declare as follows:

        1.     I am the managing partner at Radice Law Firm, PC. I submit this declaration in

support of Plaintiff’s motion for an award of attorneys’ fees and expenses in connection with the

services rendered, and costs and expenses incurred, in the above-captioned action (the “Action”).

        2.     My firm served as Plaintiffs’ Counsel in the Action.

        3.     The schedule attached as Exhibit 1 sets forth my firm’s total hours and lodestar,

computed at historical rates, for the period of inception of the case through and including today’s

date. The total number of hours spent by my firm during this period was 292.1, with a corresponding

total lodestar (at historical rates) of $178,064.50. This schedule was prepared from contemporaneous

daily time records prepared and maintained by my firm. In connection with representing the Plaintiffs
    Case 4:18-cv-00430 Document 205-8 Filed on 09/17/20 in TXSD Page 2 of 5



in the Action, my firm did the following: investigating the underlying factual record and developing

the legal theories of the case; drafting an initial complaint; drafting and arguing motions before the

JPML; and responding to discovery served by Defendants. The lodestar amount reflected in Exhibit

1 is for work performed by attorneys and professional staff at or affiliated with my firm for the benefit

of the Class. The hourly rates for the attorneys and professional staff in my firm reflected in Exhibit

1 are the usual and customary hourly rates historically charged by my firm in similar complex litigation

matters.

        4.      My firm has expended a total of $1,512.95 in unreimbursed costs and expenses in

connection with the prosecution of the Action from inception of the case through and including

today’s date. These costs are set forth in the Schedule attached as Exhibit 2 and are reflected in the

books and records of my firm. They were incurred on behalf of Plaintiffs by my firm.

        I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct.


                                  September 1, 2020
______________________
John D. Radice
Managing Partner
Radice Law Firm, PC
      Case 4:18-cv-00430 Document 205-8 Filed on 09/17/20 in TXSD Page 3 of 5




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS


 KIMBERLY KJESSLER, KLAIRE
 RUECKERT, LAURA BRALEY, TIMOTHY
 HAYDEN and SUMMER LANG, individually
 and on behalf of all others similarly situated,       Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                Plaintiffs,

 v.

 ZAAPPAAZ, INC., AZIM MAKANOJIYA,
 NETBRANDS MEDIA CORP.,
 MASHNOON AHMED, GENNEX MEDIA,
 LLC, BRANDECO, L.L.C., AKIL KURJI,
 CUSTOM WRISTBANDS INC., and
 CHRISTOPHER ANGELES,

                Defendants.




       EXHIBIT 1 TO THE DECLARATION OF JOHN D. RADICE IN SUPPORT OF
      MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                              Reported Hours and Historical Lodestar
                                  Inception Through Today’s Date

            Name                 Position      Hours           Historical Rate          Lodestar
   John Radice (2017-2019)          P           83.6                $695                $58,102.00
  April Lambert (2017-2019)        OF           61.9                $575                $35,592.50
     April Lambert (2020)          OF           1.5                 $625                 $937.50
  Dan Rubenstein (2017-2018)       OF          145.1                $575                $83,432.50
           TOTAL                               292.1                                   $178,064.50

Role Legend
P     Partner
S     Shareholder
SC    Senior Counsel
OF    Of Counsel
A     Associate
LC    Law Clerk
PL    Paralegal
I     Investigator
     Case 4:18-cv-00430 Document 205-8 Filed on 09/17/20 in TXSD Page 4 of 5



SA     Staff Attorney
CA     Contract Attorney
     Case 4:18-cv-00430 Document 205-8 Filed on 09/17/20 in TXSD Page 5 of 5



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS


KIMBERLY KJESSLER, KLAIRE
RUECKERT, LAURA BRALEY, TIMOTHY
HAYDEN and SUMMER LANG, individually
and on behalf of all others similarly situated,        Civil Action No. 4:18-cv-0430
                                                       (Consolidated)
                 Plaintiffs,

v.

ZAAPPAAZ, INC., AZIM MAKANOJIYA,
NETBRANDS MEDIA CORP.,
MASHNOON AHMED, GENNEX MEDIA,
LLC, BRANDECO, L.L.C., AKIL KURJI,
CUSTOM WRISTBANDS INC., and
CHRISTOPHER ANGELES,

                 Defendants.




      EXHIBIT 2 TO THE DECLARATION OF JOHN D. RADICE IN SUPPORT OF
     MOTION FOR AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

                                     Summary Expense Report
                                   Inception Through Today’s Date

                            Expense                         Total Amount
      Electronic Research                                         --
      (Lexis/Westlaw/PACER)
      Court Costs – Filing Fees                                   --
      Litigation Fund Contribution                                --
      Federal Express/Overnight Delivery/Messengers             36.99
      Photocopies – In House                                      --
      Photocopies – Outside                                    117.34
      Postage                                                   39.90
      Service of Process Fees                                  359.25
      Telephone/Fax                                               --
      Transportation/Meals/Lodging                             912.85
      Co-Counsel Fees                                             --
      Experts/Consultant Fees                                     --
      Court Reporter Service/Hearing Transcript Fees            46.62
      TOTAL EXPENSES                                           1512.95
